Citation Nr: 1729933	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-00 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than March 31, 2006, for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).

2.  Entitlement to an effective date earlier than May 15, 2008, for the award of a 50 percent disability rating for service-connected headaches.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to May 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.


FINDINGS OF FACT

1.  The evidence is against a finding that the Veteran was rendered unemployable as a result of his service-connected disabilities prior to March 31, 2006.

2.  It is factually ascertainable that the Veteran's headaches increased in severity sufficient to warrant a 50 percent disability rating from December 13, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 31, 2006, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16 (2016).

2.  The criteria for an effective date of December 13, 2007, but no higher, for the award of a 50 percent disability rating for headaches have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2016); 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045-9304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Dates

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  However, an effective date for increased disability compensation, which includes a TDIU rating, may be earlier than the date of receipt of the application.  In such cases, the effective date shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2); Norris v. West, 12 Vet. App. 413, 420 (1999).  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim; if the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o).  "An effective date earlier than the date of claim may be assigned if an increase in disability is shown within the one year ("look-back") period prior to the receipt of a claim, but not where the increase is shown prior to the one-year period preceding the receipt of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can   find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Age may not be considered as a factor when evaluating unemployability or intercurrent disability, and it may not be used as a basis for a total disability    rating.  38 C.F.R. § 4.19 (2016).  There must be a determination that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age or a non-service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Initially, the schedular criteria for a TDIU are met for the entire period on appeal.  The Veteran's combined disability rating was 80 percent throughout including: low back disc disease, rated 40 percent disabling; chondromalacia patella of the left knee, rated 20 percent disabling; chondromalacia patella of the right knee, rated 20 percent disabling; left knee degenerative joint disease (DJD) with limitation of flexion, rated 10 percent disabling; right knee DJD with limitation of flexion, rated 10 percent disabling; left knee DJD with limitation of extension, rated 10 percent disabling; right knee DJD with limitation of extension, rated 10 percent disabling; headaches, rated 10 percent disabling, and tender scar of the right parietal area, rated 10 percent disabling.  38 C.F.R. § 4.16(a).

Following a careful review of the record, the Board finds that the preponderance of the evidence is against an award of a TDIU prior to March 31, 2006, as the most probative evidence of record does not show that the Veteran's service-connected disabilities rendered him unemployable prior to that date.  The Board notes that TDIU was first raised by the Veteran's representative in an August 2004 statement submitted in conjunction with ongoing increased ratings claims.  

The Veteran worked as a security officer following service from 1991 to 1993.  He then worked as a mail handler for the United States Postal Service (USPS) from 1993 to 1998 and retired as a result of his service-connected back and knee disabilities.  The record reflects that the Veteran was expected to be able to stand, walk, and lift up to 70 pounds and that accommodation for his disabilities was not possible.  His restrictions included no lifting more than 10 pounds and sitting every two hours or as needed.

Following his retirement from the USPS, the record reflects that the Veteran attended school from 1998 to 2000, and worked as a security officer from 2000 to 2002.  From 2000 to 2004, he completed his education and earned a bachelor's degree in business administration with a concentration in finance and economics.  

Between the years of 2002 and 2004, when he was completing his education, the Veteran appears to have earned between $8,860 and $9,310 yearly.  Following the completion of his education in 2004, the Veteran received vocational assistance through VA.  He received resume assistance as well as help with interviewing techniques and connecting with recruiters.  The evidence reflects that he received several job offers through this service.  The Veteran contended that some such jobs did not pay enough or were too far from home, or that he did not have time to attend interviews.  In August 2004, a conflict with a potential employer was documented by HR Select, the company contracted by VA to provide vocational assistance.  The Veteran obtained employment with Hancock Fabrics as a management trainee from October 2004 through January 2005; the record variously indicates that he resigned because the commute was too long and/or to accept a new position.  From January 2005 through April 2005, he worked 44 hours per week as an administrative assistant.  In April 2005, the Veteran was employed on a temporary basis by a mortgage company.  At that time, he expressed interest in obtaining federal employment somewhere with a warmer climate, but noted that he had previously applied for jobs in the federal government and become disinterested due to the extensive application process.  

In a statement received in March 2006, the Veteran reported that he began working at a financial institution in August 2005, but was terminated due to company cutbacks.  From October 2005 through April 2006, he worked 38 hours per week for a security company.  The Veteran indicated that he had identified GS-5 and GS-6 level federal government positions that he was interested in, but found that he did not met the requirements.  The Veteran also stated that he had been offered a position with Wells Fargo, but that the level of compensation he was offered was offensive and was not commensurate with the quality of his education.  The Veteran further reported that he had interviewed for positions with the Internal Revenue Service, for which he was not selected due to the interviewer's personal preferences, and with a VA Regional Office, for which he stated that he believed he was not hired due to poor management and failure to recognize the quality of his application.  He also expressed that he felt his education should result in a much higher wage than the positions he was offered.  

With respect to the Veteran's level of disability during the relevant period, he reported that he had difficulty working comfortably sitting or standing for short or long periods of time or lifting objects.  Upon VA examination in March 2004, the Veteran reported walking with a cane and experiencing pain that was a five on a scale of one to ten on a daily basis.  He was noted to be fairly steady on his feet, and reported that he was unable to mow the lawn or vacuum.  He could lift up to 10 pounds.  The examiner indicated that the Veteran had a great deal of difficulty standing on his toes and heels because of pain in the knees and could only squat one-third of the way down, but ultimately opined that the Veteran's service-connected disability would not prohibit him from performing desk-type work.  In October 2005, his VA physician opined that his chronic low back pain would result in pain with prolonged sitting or standing.  The Veteran received infrequent treatment for his service-connected disabilities during this period.  While he did, as noted above, use a cane times, in March 2007 a VA examiner opined that his need for the cane seemed to be out of proportion to the objective findings upon examination.  

Upon review, the evidence does not demonstrate that the Veteran's service-connected disabilities rendered him unemployable at any point prior to March 31, 2006.  In that regard, the Board acknowledges that the Veteran's service-connected disabilities prevented him from maintaining his job with USPS; however, after his disability retirement he worked as a security officer and earned a college degree.  During the years when he was attending school full time, he would not have been able to pursue full-time employment but was able to keep up with the demands of schooling and perform at a high level.  Furthermore, the record reflects that while the Veteran was receiving vocational assistance from VA in 2004 and 2005, he obtained or was offered several jobs.  While the jobs offered may not have been at the Veteran's preferred level of employment, they represent his ability to obtain a job nonetheless.  Additionally, the evidence reflects that while the Veteran's USPS job may have been physical in nature, his subsequent high level of education and the severity of his disabilities would have allowed him to maintain sedentary employment.  

The Board notes the argument of the Veteran that his periods of employment were short because, once he started, employers learned information about his medical problems and discriminated against him on that basis.  This assertion, however, is not supported by the record or by other statements of the Veteran about why he left various jobs.  The Board also notes the argument of the Veteran that any employment he was able to maintain during the relevant period is not substantially gainful as he did not earn enough income to place him over the poverty threshold in those years.  The relevant question in this case, however, is not whether the Veteran was actually engaged in substantially gainful employment but, rather, whether he was incapable of such as a result of his service-connected disabilities.  The record reflects that he obtained employment opportunities which he either accepted and left or rejected.  While the Veteran is not required to accept any job he is offered, there is no indication that he was unable to secure or follow a gainful occupation as a result of his service-connected disabilities.  The severity of his disabilities and their effect on his employability are appropriately represented by the disability ratings assigned during the relevant period.  As such, the Board finds that entitlement to a TDIU prior to March 31, 2006, cannot be granted.



Headaches

The Veteran was awarded a 50 percent disability rating for his service-connected headaches effective May 15, 2008, the date of a VA medical examination conducted in conjunction with his TDIU claim.  Prior to that date, his headaches were rated as 10 percent disabling.  He asserts that the 50 percent rating should be effective earlier, as he has experienced headaches for many years.  

The Board notes that the Veteran did not file a claim for entitlement to an increased disability rating for headaches, nor is there any indication of correspondence which could be considered such a filing; rather, the claim was raised by the increase in severity shown upon examination.  

During the relevant time period, the Veteran's headaches were rated by analogy under 38 C.F.R. §§ 4.124a, 4.130 (2007), Diagnostic Codes 8045-9304, which at that time provided for disability ratings based on the aftereffects of head trauma.  

Looking prior to the examination, the Veteran did not report an increase in severity of his headaches until December 13, 2007.  While the findings on that date were not specific, they were commensurate with those reported upon examination on May 15, 2008, and do reflect an increase in severity.  As this was the first indication of an increase in severity, the Board will resolve the benefit of the doubt in favor of the Veteran and find that a 50 percent disability rating should be awarded effective December 13, 2007.  

The Board cannot find, however, that the increased disability rating should be awarded prior to that date.  In that regard, as there is no indication of an increase in severity prior to December 13, 2007, there is no legal basis upon which to award an earlier effective date.  





ORDER

Entitlement to an effective date earlier March 31, 2006, for the award of a TDIU is denied.

Entitlement to an effective date of December 13, 2007, but no earlier, for the grant of a 50 percent disability rating for headaches is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


